*1099Appeal from an order of the Family Court, Erie County (Kevin M. Carter, J.), entered July 14, 2003 in a proceeding pursuant to Family Ct Act article 4. The order denied petitioner’s objections to the order of the Hearing Examiner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum:
Family Court properly denied the objections of petitioner to the Hearing Examiner’s order dismissing his petition seeking a downward modification of his child support obligation. Petitioner failed to meet his burden of establishing that an unanticipated or unreasonable change of circumstances has occurred to warrant a downward modification (see Matter of De Luca v Randall, 285 AD2d 684, 686 [2001]). “A party who causes [his] own inability to pay support is not entitled to a downward modification of support payments” (Matter of Fries v Price-Yablin, 209 AD2d 1002, 1003 [1994]). Present—Pigott, Jr., P.J., Green, Kehoe, Gorski and Hayes, JJ.